l\{)   245C (Rev 02/18) 	 Amended Judgment in a Criminal Case
                           Sheet 1



                                              UNITED STA1ES DISTRICT COURT
                                                                                 District of Montana Fourth                                                        US Dlstnc\ Court
                                                                                                                                                           CIerl<..;.;:;.:,t,Qf,MWt.ana
                  lII'ilTED STATES OF AMERICA 	                                               )     AMENDED JUDGMENT IN A Cm'Tr/':l~~SE
                                       v.                                                     )
                                                                                              )     Case Number: CR 18-11-GF-BMM-01
                   SHERI FORBREGD GOSSAGE 

                                                                                              )     USM NumtJer: 17219-046 

Date of Original Judgment:                  8/3012018 	                                       )     Anthony R. Gallagher
                                            (01'   /)m;;, ;,fJ:.~;;A;;;;;~I;J:J;;~;;;~;;;;)   ) '"i5;f~ndan(;~\tlo~~ey---
                                                                                              )
Reason for Amendment:
                                                                                              )
o 	CO:'fcc.tion of S"::nlencc. Gn Remand;! 8 USC, 3T~2(f)( I }and (2)}                        )
                                                                                                    o t>..fodifit:anon of SlJpenis.ion Conditions II S U.S.c. ~~ 3563(c)   ()f   J5SJtc))
o Rt:<!uctiQIJ or  s.:nt~l1o:e for Chullgcu C'rcUm.$Ull1CCS (FeJ R. Crim
                                                                                              )
                                                                                                    o M,ldifk:atioll oflmposecl Term [}r:r.tprtmnm.:!n1 for rixlruorclmt11}' and
   P 35(b)) 	                                                                                           Compelling   ReaSOll~   (18 USC § 35Rl(>.:)(1l)
o 	Correction of Stmtcnc.; by Senlencing Court (Fed R. Com P.35(3)                            )
                                                                                              )
                                                                                                    o Modification oflmposed Te(m        (}r[mpri~(}j)ment f{)r Ketn:JlICltVC Amtl1dment(s)

o 	CorrectIOn of&ntencc for Clerical Mistnkc (Fed, R enm. P .)6)                              )
                                                                                                        to the Sentencing Guidelines (! 8 U.S.C § 35S2tcX2})


                                                                                              )
                                                                                                    o Djr..-el Molion 10 District Court PursUUI1!   0     23 USC § 2255 or

                                                                                              )
                                                                                                      o 	.S U S.C §3559(cX1)
                                                                                                    [!{ M"xh/'icall\Jn ,)fReslilutloo Ordcr \ 18 U S.C. § 3664}
THI': DI':FENDANT: 

cit pleaded guilt) to eount(s)         ~2~(O)fflttlhe~I1(!~~~____________ .~. 

o 	rleaded nolo contendere to coum(s)
       ,-vhich was accepted by the court,
o 	was found guilty on cllunl(S)
       uncr a plea of not guilty.
The defendant is adjudicated guilty ofthese offenses:
Title & Section                      Nature orOffen,e                                                                                   Offen,e Ended
 18 U.S.C. § 1343                      Wire Fraud                                                                                        July 2017




       The delendant is sentenced as provided in pages 2 through                                  _ 7_ _ _ ofthis judgment. The sentence is imposed pursuanllo
the Sentencing Retorm Act of 1984.
o 	The dclcnd3l1t has been found not guilty on counl(')
~ Count{s)
     	            1                              ~~~~~~~~ ~ is 0 arc dismissed on the motion of the United States.
         It is ordered thatthe defendant must noHfy the United Slates Anomey for this district within 30 days ofany change ofname, resid('11ce.
ormaHing address until all fine$~ restitution. costs. and special assessments impot'cd by this judament are tuny paid. Ifordered to pay restitution,
the defendant must notif}' the court and Unitt.xl States attorney of matcriat ch'an es in economiC circumstances,

                                                                                                   :;:t"'::L~!lL 1M"~


                                                                                                   Sg      ure of Judge
                                                                                                     rian Morris. United States District Judge
                                                                                                   Name and Title of Judge

                                                                                                    II
                                                                                                   Dote
                                                                                                          /!.")/t6I B
AO 24SB (Re\\ 02118) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                         Judgment - Poge   _-,,2_   of   7
 DEFENDANT: SHERI FORBREGD GOSSAGE
 CASE NUMBER: CR 18·11·GF·BMM-01

                                                                 IMPRISONMENT
          The defendant is hereby committed      (0   the custody of the Federal Bureau of Prisons to be imprisoned for. total 

 term of: 

  6 months




     o   The eourt makes the following recommendations to the Bureau of Prisons:




     o   The defendant is remanded to the custody of the United States Marshal.

     o   The defundant shall surrender to the United States Marshal for this district:

         o    at    _________ 0                           a.m.                  On

         o    as notified by the United States Marshal.

    o    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         o    before 2 p.m. on
         o    as notified by the United States Marshal.

         o    as notified by the Probation or Pretrial Serviees Office.



                                                                      RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                             to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified eopy of this judgment.



                                                                                                      UNITED STATES MARllHAL


                                                                             By ________~~~~~~~~~---------
                                                                                                  DEP{JfY UNITED STATEB MARSHAL
AO 2458 (Rev, 02/18) 	 Judgmem in a Criminal Case
                           Sheet 3    Supervised Release
                                                                                                                Judgment PAge ~ of          1
DEFENDANT: SHERI FORBREGD GOSSAGE
CASE NUMBER: CR 18-11-GF-BMM-01
                                                            SUPERVISED RELEASE
Upon releao;e from imprisonment, you will be on supervised release for a tenn of:
     2 years




                                                           MANDATORY CONDITIONS

I. 	    You must not eommit another federal. state or local crime.
2. 	    You must not unlawfully possess a controlled substance.
3. 	    You must refrain from any unlawful use ofa controHed substance. You must submit to one drug test within tS days of release from
        imprisonment and at least two periodic drug tests thereafter. as detennined by the court.
               o 	The above drug testing condition is suspended. based On the court's determination that you 

                   pose a low risk of future substance abuse. (dreckjfapplicabfe) 

4. 	     (!If You must make restitution in .coord.nce with 18 U.S.C. §§ 3663 .nd 3663A or any other statute authorizing a sentence of
               restjtution_ (check ij'applicable)
5.       (!If 	 You must cooperate in the collection of D:>IA as directed by the probation officer. (,Ired< ifappllcable)
6. 	     0     You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2Q9Ql, e/ seq.) as
               directed by the probation officer. the Bureau of Prisons, or any state scx offender registration agency in the location where you
               reside, work, arc a student, or were convicted of a qualifying offense. (check ijappJicahJe)
7.       0	    You must participate in an approved program for domestic violence. (check i/appiicohle)




You must comply with the standard conditions that have been adopted by this court.s well as with any other conditions on the att.ched
page.
 AO 245B (Rev, 02118) Judgment in II. Criminal Case 

                      Sheet 3A ----- Supervised Release 

                                                                                                 ludgment   PBge _ _",4,--_ of _ _--','-_ _
DEFENDANT: SHERI FORBREGO GOSSAGE
CASE NUMBER: CR 18-11-GF-BMM-01

                                          STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must c-omply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed. report to the court about, and bring about improvements in your conduct and condition.

1. 	    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your 

        release from imprisonment. unless the probation officer instructs you to report to a different probation offiee or within a different time 

        frame. 

2. 	    After initially reporting to the probation office, you will reeeive instructions from the court or the probation officer about how and
        when you must report to the probation offieer, and you must report to the probation offieer as instructed.
3. 	    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
        court or the probation offieer.
4. 	    You must answer truthfully the questions asked by your probation offieer.
S. 	    You must live at a plaee approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notifY the probation officer at least 10 days before the change, If notifying
        the probation oflieer in advanee is not possible due to unantieipated eircumstances, you must notity the probation offieer within 72
        hours of becoming aware of a change or expected change.
6. 	    You must allow the probation officer to visit you at any time at your home or elsewhere; and you must pennit the probation officer to
        take any items prohibited by the eonditlons of your supervision that he or she observes in plain view,
7. 	    You must work full time (at least 30 hours per week) at • lawful type of employment, unless the probation officer exeuseS you from
        doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
        you from doing so. (fyou plan to change where you work or anything about your work (such as your position or your job
        responsibilities), you must notifY the probation officer at !east 10 days before the change. (fnotifYing the probation officer at least 10
        days in advance is not possible due to unanticipated circumstances, you must notity the probation offieer within 72 hours of
        becoming aware of a ehange or expected change.
S. 	    You must not communicate or interaet with someone you know is engaged in eriminal activity. If you know someone has been
        convicted of a felony, you must not knOwingly communicate or interact with that person without first getting the permission of the
        probation officer.
9.      If you are arrested or questioned by a law enforcement officer, you must notifY the probation offieer within 72 hours,
10,     You must not O,\\-l1~ possess, or have access to a fireann, ammunition, destruetive deviee. or dangerous weapon (i.e.~ anything that was
        designed, or was modified for> the specific putpose of causing bodily injury or death to another person such as nunehakus or tasers).
11, 	   You must not act or make any agreement with a law enforcement agency to aet as a eonfidential human source or infonnant without
        first getting the pennission of the eourt.
12. 	   If the probation officer determines that you pose a risk to another person (ineluding an organization), the probation officer may
        require you to notify the person about the risk and you must eomply with that instruction. The probation officer may eontaet the
        person and eonfinn that you have notified the person about the risk
13, 	   You must follow the instructions of the probation officer related to the eonditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written eopy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
ReJease Conditiorls~ available at; www.uscourts.gov.


Defendant's Signature 	                                                                                     Date _ _ _ _ _ _ _ _ _ __
AO 24,SB(Rev. 021J 8) 	 Judgment in a Criminal Case 

                        Sheet 3D - Supcnrised Relcue 

                                                                                    Judgment Page   ~    of         7
DEFENDANT: SHERI FORBREGD GOSSAGE
CASE NUMBER: CR 18-11-GF-BMM..()1

                                         SPECIAL CONDITIONS OF SUPERVISION


1. The defendant shall submit her person, residence, place of employment, vehicles, and papers, to a search,
with or without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in
violation of a condition of release. Failure to submit to search may be grounds for revocation. The defendant
shall warn any other occupants that the premises may be subject to searches pursuant to this condition. The
defendant shall allow seizure of suspected contraband for further examination.

2. The defendant shall participate in a program for mental health treatment as deemed necessary by the 

United States Probation Officer, until such time as the defendant is released from the program by the 

probation officer. The defendant is to pay part or all of the cost of this treatment, as directed by the United 

States Probation Office. 


3. The defendant shall participate in and successfully complete a program of substance abuse treatment as 

approved by the United States Probation Office, until the defendant is released from the program by the 

probation officer. The defendant is to pay part or all of the cost of this treatment. as directed by the United 

States Probation Office. 


4. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where 

alcohol is the primary item of sale. 


5. The defendant shall participate in substance abuse testing, to include not more than 104 urinalysis tests, 

not more than 104 breathalyzer tests, and not more than 36 sweat patch applications annually during the 

period of supervision. The defendant shall pay all or part of the costs of testing as directed by the United 

States Probation Office. 


6. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic
marijuana, kratom and/or synthetic stimulants such as bath salts and spice, that are not manufactured for
human consumption, for the purpose of altering the defendant's mental or physical state.

7. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a
medical marijuana card or prescription.

8. The defendant shall consent to third-party disclosure to any employer or potential employer concerning any
computer-related restrictions that are imposed, unless excused by the probation officer.

9. The defendant shall apply all monies received from income tax refunds, lottery winnings, judgments, and/or
any other anticipated or unexpected financial gains to the outstanding court-ordered financial obligation.

10. The defendant will provide the United States Probation Officer with any requested financial information 

and shall incur no new lines of credit without prior approval of the United States Probation Officer. You must 

notify the Probation Officer of any material changes in your economic' circumstances that might affect your 

ability to pay restitution. fines or special assessments. 


11. While on supervision, the defendant will fulfill all tax obligations in adherence to Intemal Revenue Service
requirements.
AO 2458 (Rev. 02il 8)   ludgment in a Criminal Case
                        Sheet 5 - Crimina] Monetary Penalties
                                                                                                                 Judgment   .Page     6     of        7
 DEFENDANT: SHERI FORBREGD GOSSAGE
 CASE NUMBER: CR 18-11-GF-BMM-Ol
                                                 CRIMINAL MONETARY PENALTIES
         The defendant must pay the total criminal monetary penalties under the schedule ofpayments on Sheet 6.


                       Assessment                  JYTA A•••••Wnt·                          Fine                       Restitution
TOTALS               $ 100.00                    $ N/A                                   $ WAIVED                    $ '84528.63


 o 	Thedeterminationofrestitutionisdeferreduntil _ _ _ _ • An                             Amended Judgment in a Criminal Case (A0245C) wHl be entered
         after such detennination.

 ftJ 	   The defendant must make restitution (including conununity restitution) to the following payees in the amount listed below.

         If the defendant makes a partial payment I each payee shaH receive an approximately proportioned payment, unless specified otherwise in
         the priority order or percentage payment column below. However, pursuant to 18 U.S.c. § 3664(1), all nonfe<leral victims must be paid
         before the United States is paId.

 Name afPayee 	                                                           Total Loss"                  Restitution Ordered           Priority or Percentage
  'Poplar School District 	                                                            $84,528.63                $84,528.63
  'PO 80)(458
  'Poplar, MT 59255




TOTALS 	                              $                   84,528.63                    $~~~~~8~4~,5~28~.6~3~


o        Restitution amount ordered pursuant to plea agreement $

o        The defendant must pay interest on restitution and a fine of more than $2.500, unless the restitution or fine is paid in full before the
         fifteenth day after the date oftne judgment, pursuant to 18 U.S.C, § 3612(f). All ofthe payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 U.S.C. § 36l2{g).

I!'l     The court detennined thai the defendant does not have the ability to pay interest and it is ordered that:

         ~ the interest requirement is waived for the            o       fine   I!'l    restitution.

         o    the interest requirement for the      o     fine       0     restitution is modified as follows:

• Justice for Victims of Trnfficking Act of2015, Pub. L, No. 114-22. 

•• Findings for the total amount oflo.ses are required under Chapters I09A, llQ, I lOA, and ll3A of Tide 18 for offenses committed on or 

after September 13. 1994, but before April 23, [996. 

AO 245B {Rev, 02l18} 	 Jud~nt in a Criminal Case
                      Sheet 6 -   Schedule of Payments
                                                                                                                                  7_ of
                                                                                                               Judgment -	 Page _ _                     7
DEFENDANT: SHERI FORBREGD GOSSAGE
CASE NUMBER: CR 18-11-GF-BMM-Ql


                                                         SCHEDULE OF PAYMENTS

Having assessed tbe defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:

A     0 	 Lump sum payment 0 f $                                 due immediately, balanee due

            0     not later than                                     , or 

            0     in accordance with      0    C,    0    0,     0    E, or      o   Fbelow; Or 


B     0 	 Payment to begin immediarely (may be combined with                  DC,         OD,or         o   F below); or

C     0     Payment in equal                         ('"K", weekly, monthly, quarterly) installments of $                            over a period of
           _ _ _ _ _ (e.g" months Or years), to eommenee                              (e.g,. 30 Or 60 days) after the date of this judgmcnt; Of

o     0	    Payment in equal                   (e.g., weekly, monthly, quarterly) installments of $                         over a period of
           _ _--::_ _ (e.g., monl& or years), to commence                       (e.g,. 30 or 60 days) after release from imprisonment to a
            tenn ofsupervision; or

E     0	    Payment during the teon of supervised release will commenee within                 (e.g., 30 or 60 days) after relea.,., from
            imprisonment. The court will set the payment plan based on an assessment ofthe defendant's ability to pay al that time; or

F     fll 	 Special instructions regarding the payment ofcriminal monetary penalties:
             Special assessment shall be immediately due and payable. While incarcerated, criminal monetary penalty
             payments are due during Imprisonment at the rate of not less than $25 per quarter, and payment shall be through
             the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary payments shall be made to
             the Clerk, United States District Court, Missouri River Courthouse, 125 Central Avenue West, Suite 110, Great
             Falls, MT 59404, "AssessmentiResHtutlon Sheri Forbregd Gossage".
Unless thc court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal monetary penalties is due during
the period ofimprisomnent' All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk ofthe court.

Thc defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed,




o     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate,




o     The defendant shaU pay the cost of prosecution,

o     The defendant shall pay the following court eost(,):

o    Tbe defendant sball forfeit the defendant's interest in the following property to the United States:



Payments sball be applied in tbe following order: (1) assessmenl, (2) restitution principal, (3) restitution interest, (4) flne principal, (5) flnc
tnrerest, (6) community restitution. (7) JVTA assessment, (8) penalties, and (9) costs, including cost ofprosecutton and court costs.
